Title: From George Washington to Samuel Huntington, 17 December 1779
From: Washington, George
To: Huntington, Samuel


        
          Sir,
          Morris Town Decr 17th 1779
        
        The bearer of this The Reverend Mr De La Motte represents to me that he has been employed by order of Congress as Missionary to the Indian tribes in the Eastern department, from which trust he is now returning—On conversing with him he has exprested a willingness to go into Canada as a secret emissary. He appears to be not unintelligent, and if there is good reason to depend on his fidelity, from the trial already made of him, he may be very useful in this way. His function and his being a Frenchman, possessing the language and manners of the people would give him signal advantages. He might gain intelligence of the enemy, sound the dispositions of the inhabitants and instil into them those ideas which Congress would wish to prevail. But the same advantages would make him proportionably mischievous, if he should be in the interest of the enemy. He says a charge of this nature was falsely brought against him by Colonel Allan the commanding officer at Machias. It should be a point well ascertained, before he is intrusted with a new employment. Should Congress find him worthy of confidence and determine on sending him into Canada, I should be glad to be honored with a communication of the instructions they give him, and to be permitted to add such others relative to military objects as may be consistent with theirs. With the greatest respect I have the honor to be Your Excellency’s Most Obedt & humble servant
        
          Go: Washington
        
      